March 6, 1916. The opinion of the Court was delivered by
The record contains the following statement:
"This is an appeal from an order of the Honorable Ernest Moore, Circuit Judge, dated at Lancaster, S.C. September 17, 1915, and filed in the Court of Common Pleas at Columbia on the 20th September, 1915, denying to plaintiff-appellant an interlocutory injunction or an injunction pendente lite.
On the 23d of July, 1915, at his chambers, in Columbia, S.C. the Honorable D.E. Hydrick, Associate Justice, upon the verified complaint hereinafter set forth, and an affidavit of J.B.S. Lyles, to the effect that Judge Mendel L. Smith, of the Fifth Circuit, was unavailable because of illness, which indisposition would continue for some time, as deponent was informed by the physician attending Judge Smith, issued an order requiring the defendants to show cause before the Judge of the Sixth Circuit, at his chambers, in Lancaster, `why an interlocutory injunction should not issue against them and each of them, conformably to the prayer of the said complaint.' The order further proceeded: `It is further ordered that in the meantime, and until the further order of the Court herein, the defendants be enjoined and restrained as follows: That the defendants, G. McDuffie Hampton, John G. Richards, and Frank W. Shealy, as members of and constituting the Railroad Commission of South Carolina, and each of them, be enjoined and restrained from in any manner enforcing, or attempting to enforce, the orders of said commission, set forth and referred to in said complaint, and be further enjoined and *Page 458 
restrained from in any manner instituting, or attempting to institute, any action at law or in equity concerning said orders, or attempting to impose any penalty or forfeiture upon the plaintiff on account of its failure and refusal to comply with said orders. That the defendant, Thomas H. Peeples, as Attorney General of the State of South Carolina, be enjoined and restrained from instituting any action at law or in equity against plaintiff on account of said orders, or attempting to impose any penalty or forfeiture upon plaintiff on account of its refusal to comply with the said orders. That the Columbia Railway  Navigation Company, its officers and agents, be enjoined and restrained from in any manner acting under said orders of the commission referred to in the complaint, and from tendering any freight to the plaintiff for transportation over said track and physical connection, and from in anywise calling upon plaintiff to comply with said orders of the Railroad Commission set forth in said complaint.' "
Upon the refusal of the Circuit Judge to grant said order, the plaintiff appealed to the Supreme Court, and, after the return had been filed in the Supreme Court, made a motion for a supersedeas, before the Honorable George W. Gage, Associate Justice, whereupon he made the following order:
"I am of the opinion the motion for temporary injunction herein must be allowed, notwithstanding it has been refused by the Honorable Ernest Moore. The issues made by the main action are patently grave, and the right to the temporary remedy prayed for is manifest. The defendants ought at least to be saved harmless, until the Supreme Court of this State can determine if the defendant shall be enjoined, until the main action shall have been tried. That is the utmost now asked and now available. Thereby the defendant, Columbia Railway  Navigation Company, cannot be injured. The bond now to be exacted of the plaintiff will protect that company. Contra, the plaintiff may suffer *Page 459 
injury, for the service exacted of it by the commission cannot be compensated for, if it shall turn out that the plaintiff is entitled to the temporary remedy of injunction."
The reasons assigned by him, in granting the motion for a supersedeas, satisfy this Court that his Honor, the Circuit Judge, erred in refusing the temporary injunction.
Having reached this conclusion, we shall not undertake to determine the numerous questions raised by the exceptions, as the merits thereof have not been decided by his Honor, the Circuit Judge, and, therefore, are not now properly before this Court for consideration. The only extent to which those questions could be considered by the Circuit Judge was in determining whether there was a prima facie showing for a temporary injunction. Alston
v. Limehouse, 60 S.C. 559, 39 S.E. 188.
It is the judgment of this Court that the order refusing the temporary injunction be reversed, and that the order heretofore made by the Honorable D.E. Hydrick, Associate Justice, be continued in force and effect, until the rights of the parties shall be finally adjudicated. It is further ordered that the plaintiff shall forthwith execute to the Carolina Railway  Navigation Company a bond with surety to be approved by the clerk of the Court of Richland county, the amount thereof to be determined by a Circuit Judge, conditioned to pay to the said company all damage it may suffer, in case it shall be finally determined that the plaintiff is not entitled to a perpetual injunction.
MR. JUSTICE GAGE did not participate in the hearing of this cause. *Page 460